DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a notice of allowability on application 16/567978.   Claims 1-7, 11, 15-18, 20, 23, 31, 33 and 35-38 are pending.

Allowable Subject Matter
Claims 1-7, 11, 15-18, 20, 23, 31, 33 and 35-38 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 31 and 33 the following limitations in combination with other limitations of the claims are not found or made obvious in the prior art; “the linear actuator comprises: a carriage, selectively translatable relative to the output shaft; a driven gear, selectively rotatable relative to the carriage and coupled to the carriage so that rotation of the driven gear relative to the carriage translates the carriage relative to the output shaft; a drive gear, in mesh with the driven gear; and a second drive gear, in mesh with the driven gear; the output clutch drum is rotatable relative to the carriage; the motor is operable to rotate the drive gear; the second motor is operable to rotate the second drive gear; the motor is operable so that the driven gear is rotated by the drive gear in either a first rotational direction or in a second rotational direction; the second drive gear is configured to be rotated by the driven gear; and the drive gear and the second drive gear are configured to rotate in identical directions”.




 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)-446-4855. The examiner can normally be reached Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A MANLEY/Primary Examiner, Art Unit 3659